FIRST DISTRICT COURT OF APPEAL
                   STATE OF FLORIDA
                 _____________________________

                         No. 1D18-1457
                 _____________________________

COASTAL CREEK CONDOMINIUM
ASSOCIATION, INC.,

    Appellant,

    v.

FLA TRUST SERVICES LLC, as
Trustee; UNKNOWN TENANT #1,
and UNKNOWN TENANT #2,

    Appellees.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Eric C. Roberson, Judge.

                          July 16, 2019


LEWIS, J.

     Appellant, Coastal Creek Condominium Association, Inc.,
appeals the trial court’s final summary judgment in favor of
Appellee, FLA Trust Services LLC, and raises three issues on
appeal. We affirm without discussion as to the first and third
issues. Appellant argues in the second issue that the trial court
erred in interpreting section 718.116(1)(a), Florida Statutes
(2017), to limit the present condominium owner’s joint and several
liability to assessments and related expenses that came due during
the immediate prior owner’s ownership. For the reasons that
follow, we agree and reverse.
                         BACKGROUND

     Tracy Langley and Todd Levraea (the Original Owners)
acquired ownership of Unit 142 of Coastal Creek Condominium,
the property at issue, by way of a special warranty deed on July
25, 2007.     Subsequently, JPMorgan Chase Bank, NA, as
mortgagee, obtained a final judgment of foreclosure against the
Original Owners, as mortgagors. At the ensuing judicial sale,
Homes HQ, LLC (the previous/immediate prior owner) was the
successful bidder and a certificate of title was issued to it on June
13, 2016. On July 26, 2016, Homes HQ granted the property by a
quit claim deed to FLA Trust (the present owner). In December
2016, the Association recorded a claim of lien against the property.

     In 2017, the Association filed against FLA Trust and
Unknown Tenants #1 and #2 a verified complaint for lien
foreclosure and damages. The Association alleged that it levied
assessments against the property for common expenses during the
ownership of FLA Trust and any former owners with whom FLA
Trust is jointly and severally liable pursuant to section 718.116,
Florida Statutes, and that FLA Trust has failed to pay
assessments and related expenses that have come due since
August 15, 2015. The Association sought to foreclose its claim of
lien for delinquent assessments for FLA Trust’s proportionate
share of assessments and related expenses.

     In its answer and affirmative defenses, FLA Trust admitted
that assessments have come due during its ownership of the
property, which are due and owing to the Association, but argued
that the Association has demanded payment to which it is not
entitled. Specifically, FLA Trust asserted that pursuant to section
718.116(1)(a), Florida Statutes, the present owner shares joint and
several liability with only the previous owner and, therefore, FLA
Trust’s joint and several liability is limited to the assessments that
came due during Homes HQ’s ownership of the property from June
13, 2016, through July 26, 2016. FLA Trust also filed a
counterclaim, in which it argued that upon acquiring ownership of
the property, Homes HQ became jointly and severally liable with
the Original Owners for all unpaid assessments that came due
from July 25, 2007, through June 13, 2016; maintained that FLA
Trust is not responsible for assessments that came due during the

                                  2
Original Owners’ ownership because section 718.116(1)(a) limits
such liability to “the previous owner”; and sought a judgment
declaring who is responsible for the assessments and related
expenses incurred during the Original Owners’ ownership.

     The Association and FLA Trust filed competing motions for
final summary judgment, disputing whether pursuant to section
718.116(1)(a) FLA Trust’s joint and several liability is limited to
assessments that came due during Homes HQ’s ownership or also
encompasses assessments that came due during the Original
Owners’ ownership. At the hearing on the parties’ motions, the
trial court explained that the disputed issue concerned the amount
FLA Trust owed in assessments—all the prior unpaid
assessments, as contended by the Association, or only the
assessments that came due during its ownership and the
immediate prior owner’s ownership, as argued by FLA Trust—,
and the parties agreed that the issue was dispositive. Much of the
discussion at the hearing focused on the Third District’s Aventura
Management, LLC v. Spiaggia Ocean Condominium Association,
Inc., 105 So. 3d 637 (Fla. 3d DCA 2013), line of cases interpreting
the 2013 version of the statute. The trial court ultimately
interpreted section 718.116(1)(a) as limiting FLA Trust’s joint and
several liability to assessments that came due during the
immediate prior owner’s ownership. The court explained that it
felt bound to follow the Third District’s decisions interpreting the
statute in that manner, and were it not for those decisions, it would
interpret the statute such that Homes HQ’s liability for unpaid
assessments that came due during the Original Owners’
ownership flowed to FLA Trust. Accordingly, the trial court
entered a final summary judgment in favor of FLA Trust. This
appeal followed.

                            ANALYSIS

    An order granting summary judgment is reviewed de novo.
Convergent Techs., Inc. v. Stone, 257 So. 3d 161, 166 (Fla. 1st DCA
2018). Likewise, an issue of statutory interpretation is reviewed
de novo. Whitney Bank v. Grant, 223 So. 3d 476, 479 (Fla. 1st DCA
2017). The polestar of statutory interpretation is legislative
intent, which is to be determined by first looking at the actual
language used in the statute. Searcy, Denney, Scarola, Barnhart

                                 3
& Shipley, etc. v. State, 209 So. 3d 1181, 1189 (Fla. 2017). If the
statutory language is clear and unambiguous, the court may not
resort to the rules of statutory construction and the statute must
be given its plain and obvious meaning. Id. The court must give
effect to all parts of the statute and avoid readings that would
render a part thereof meaningless, and it must read all parts of a
statute together in order to achieve a consistent whole. Id. The
court may not construe a statute in a way that would extend,
modify, or limit its express terms or its reasonable or obvious
implications. Id. The statute’s plain meaning must control, unless
it leads to an unreasonable result or a result that is clearly
contrary to legislative intent. Id. If the statutory language is
ambiguous, however, the court should look to the rules of statutory
construction to help interpret legislative intent, which may include
the examination of the statute’s legislative history. Hardee Cty. v.
FINR II, Inc., 221 So. 3d 1162, 1165 (Fla. 2017). Additionally,
“amendments enacted shortly after controversies as to the
interpretation of the original act arise may be considered useful
guidance for the original intent.” Id. at 1166-67.

    Section 718.116(1)(a), Florida Statutes (2017), which is part of
the Condominium Act, provides as follows:

    A unit owner, regardless of how his or her title has been
    acquired, including by purchase at a foreclosure sale or
    by deed in lieu of foreclosure, is liable for all
    assessments which come due while he or she is the
    unit owner. Additionally, a unit owner is jointly
    and severally liable with the previous owner for all
    unpaid assessments that came due up to the time
    of transfer of title. This liability is without prejudice to
    any right the owner may have to recover from the
    previous owner the amounts paid by the owner. For the
    purposes of this paragraph, the term “previous owner”
    does not include an association that acquires title to a
    delinquent property through foreclosure or by deed in lieu
    of foreclosure. A present unit owner's liability for
    unpaid assessments is limited to any unpaid
    assessments that accrued before the association
    acquired title to the delinquent property through
    foreclosure or by deed in lieu of foreclosure.

                                 4
(Emphasis added.) The last two sentences of the statute were
enacted on July 1, 2014. See Ch. 2014-133, § 10, Laws of Fla.

     The issue before us is whether, pursuant to section
718.116(1)(a), the present owner of a condominium unit is jointly
and severally liable with the previous owner for unpaid
assessments that came due during the ownership of both the
previous owner and the original owner (as contended by the
Association) or only for unpaid assessments that came due during
the ownership of the previous owner (as argued by FLA Trust and
found by the trial court).

     The Third District has addressed this issue in a series of
cases—in which the association was the previous owner and the
2013 version of section 718.116(1)(a) applied—and held that (1) a
condominium association is a unit owner within the meaning of
the statute, and (2) a present owner is solely responsible for
assessments coming due during its ownership and is jointly and
severally liable for assessments that came due during the
immediate prior owner’s ownership, but is not responsible for
assessments that came due during the original owner’s ownership.
See Bona Vista Condo. Ass'n, Inc. v. FNS6, LLC, 194 So. 3d 490,
491-93 (Fla. 3d DCA 2016); Aventura Mgmt., LLC v. Spiaggia
Ocean Condo. Ass'n., Inc., 149 So. 3d 690, 692-93 (Fla. 3d DCA
2014); Park W. Prof'l Ctr. Condo. Ass'n, Inc. v. Londono, 130 So.
3d 711, 712 (Fla. 3d DCA 2013); Aventura Mgmt., LLC, 105 So. 3d
at 637. Shortly after the Third District interpreted section
718.116(1)(a), the Legislature amended the statute by adding the
last two sentences, whereby it expressly excluded the association
from the term “previous owner.” Before we proceed to interpret
the 2017 version of section 718.116(1)(a), which applies in this
case, we note that the fact that the association was an intervening
owner in the foregoing cases does not appear to have had a bearing
on the Third District’s analysis.

    The parties’ primary focus is on the following statutory
language: “Additionally, a unit owner is jointly and severally liable
with the previous owner for all unpaid assessments that came due
up to the time of transfer of title.” FLA Trust’s and the Third
District’s reliance on the singular definite article “the” before
“previous owner” is misplaced. The phrase “the previous owner”

                                 5
pertains to the person with whom the present owner has joint and
several liability, not to the period of ownership during which the
present owner is liable for unpaid assessments—the latter of
which is at issue. Reliance on the phrase “the previous owner” is
also unpersuasive because the previous owner is jointly and
severally liable with the original owner, and the use of the singular
definite article does not foreclose the reasonable interpretation
that the previous owner’s liability for assessments unpaid by the
original owner flows to the present owner. The phrase “all unpaid
assessments that came due up to the time of transfer of title” is
more on point and lends further support for that interpretation. If
the Legislature intended to limit the present owner’s joint and
several liability to unpaid assessments that came due during the
previous owner’s ownership, it could have simply said, “a unit
owner is jointly and severally liable with the previous owner for all
unpaid assessments that came due during the previous owner’s
ownership.”

     Moreover, we cannot read the foregoing sentence in isolation;
rather, we must read together and give effect to all parts of the
statute to achieve a consistent whole and avoid an interpretation
that would render a part of the statute meaningless. Unlike the
2013 version of the statute that applied in the Third District cases,
the version applicable in our case states that the term “previous
owner” does not include an association that acquires title and goes
on to provide that “[a] present unit owner’s liability for unpaid
assessments is limited to any unpaid assessments that accrued
before the association acquired title to the delinquent property
through foreclosure or by deed in lieu of foreclosure.” There is only
one reasonable interpretation of this provision: when the previous
owner is the association, the present owner is liable only for unpaid
assessments that accrued before the association acquired
ownership; that is, during the original owner’s ownership. This
provision essentially skips the period of the association’s
ownership and absolves the present owner of liability for
assessments unpaid during that time, while maintaining the
present owner’s liability for assessments unpaid during the
original owner’s ownership. In other words, it provides that the
present owner is liable for unpaid assessments that came due
during the ownership of the original owner, but not for unpaid


                                 6
assessments that came due during the ownership of the
association as previous owner.

     When the statutory provisions are read together, the
legislative intent is unambiguous: the present owner is jointly and
severally liable with the previous owner for unpaid assessments
that came due during the ownership of both the previous owner
(unless it was the association) and the original owner. Therefore,
FLA Trust is jointly and severally liable with Homes HQ for
assessments that were unpaid by not only Homes HQ, but also the
Original Owners. Accordingly, we reverse the final summary
judgment. We certify conflict with the Third District’s decisions in
Bona Vista Condominium Association, Inc. v. FNS6, LLC, 194 So.
3d 490 (Fla. 3d DCA 2016), Aventura Management, LLC v.
Spiaggia Ocean Condominium Association, Inc., 149 So. 3d 690
(Fla. 3d DCA 2014), Park West Professional Center Condominium
Association, Inc. v. Londono, 130 So. 3d 711 (Fla. 3d DCA 2013),
and Aventura Management, LLC v. Spiaggia Ocean Condominium
Association, Inc., 105 So. 3d 637 (Fla. 3d DCA 2013), to the extent
they limit the current owner’s joint and several liability pursuant
to section 718.116(1)(a) to unpaid assessments that came due
during the ownership of the immediate prior owner, and not the
original owner.

    REVERSED; CONFLICT CERTIFIED.

B.L. THOMAS and ROBERTS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


James Roche of McCabe & Ronsman, Ponte Vedra Beach, for
Appellant.

J. Richard Young of Law Office of J. Richard Young, PLLC,
Goldenrod, for Appellee Fla Trust Services, LLC.

                                 7